United States Court of Appeals
                      For the First Circuit

No. 16-1492

                          MARK W. EVES,

                      Plaintiff, Appellant,

                                v.

                          PAUL R. LEPAGE

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on June 19, 2019, is amended
as follows:

     On page 3, footnote 2, line 1, replace "complaint" with
"Complaint".

     On page 14, line 22, replace "official" with "individual".